ORDER

PER CURIAM.
Duan Coleman appeals from a conviction entered after a jury trial convicting him of first degree robbery in violation of Section 569.020, RSMo 1994,1 attempted first degree robbery in violation of Section 564.011, and two counts of armed criminal action in violation of Section 571.015, obtained in the Circuit Court of the City of St. Louis. Mr. Coleman was sentenced as a prior and persistent offender for twenty *222years on the robbery count, seven years on the attempted robbery count, and three years on each of the armed criminal action counts, all sentences to run consecutively except that the two armed criminal action sentences were to run concurrently with each other.
We have reviewed the briefs of the parties and the record on appeal. No prece-dential or jurisprudential purpose would be served by an extended published opinion reciting detailed facts and restating principals of law. The judgment is affirmed pursuant to Rule 30.25(b).

. All further statutory references are to RSMo (1994) unless otherwise indicated.